UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NANCY C. MINK,
Plaintiff-Appellant,

v.
                                                                     No. 99-2480
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CA-98-1535-3-19BC)

Submitted: May 10, 2000

Decided: May 22, 2000

Before MURNAGHAN, WILKINS, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

W. Daniel Mayes, Aiken, South Carolina, for Appellant. Frank W.
Hunger, Assistant Attorney General, J. Rene Josey, United States
Attorney, John Berkley Grimball, Assistant United States Attorney,
Deanna R. Ertl-Lombardi, Chief Counsel, Allan D. Berger, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Den-
ver, Colorado, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Nancy Mink appeals from the denial of her application for social
security disability insurance benefits. She alleged that she became dis-
abled in 1989 following a work-related accident, due to back pain
with nerve involvement into her leg and foot and problems with her
neck and hands. The Administrative Law Judge ("ALJ") denied
Mink's application, concluding that Mink's allegations of disabling
pain and other symptoms were not supported by the evidence of
record and that her limitations did not preclude her from performing
her past relevant work, which was sedentary in nature. The ALJ also
found that Mink had not shown a disability, commencing before her
insured status expired (on September 30, 1993), which continued for
twelve continuous months. The Appeals Council denied Mink's
request for review. Mink then filed suit in district court, and the dis-
trict court adopted the magistrate judge's recommendation and
affirmed the decision of the Commissioner. Mink appeals, and we
affirm for the following reasons.

First, Mink contends that the ALJ failed to consider her neck and
arm conditions, alone and in conjunction with her back and other con-
ditions. Mink alleges that she was disabled by her back condition on
the date her insured status expired; she further contends that, when
her back injuries are considered together with her neck condition
(which arose after expiration of her insured status), she meets the stat-
utory definition of a covered disability: not less than twelve continu-
ous months of physical disability beginning before expiration of her
insured status. See 42 U.S.C.A. § 423(c),(d) (West Supp. 1999).

We find that the ALJ did not err in this regard. Based on the lack
of medical restrictions and Mink's contemporaneous reports of her
continually improving condition, the ALJ found, as an initial matter,
that Mink failed to show that she was disabled prior to a car accident

                    2
on September 20, 1993, which exacerbated her condition. The ALJ
then carefully considered the medical evidence of Mink's condition
following the car accident.

After the car accident, Mink's back condition was serious enough
to require surgery. However, one month after the March 1994 sur-
gery, Dr. Epstein noted that she was doing well, that her symptoms
were "better," and that her gait was "smooth." After the surgery, an
MRI showed that Mink had developed a herniated disc on the left side
of her neck and a small spur on the right. Because her reported pain
was unexpectedly on the right side, Dr. Epstein treated it conserva-
tively and noted that it appeared to be in at least partial remission. Dr.
Epstein restricted her to walking and resting for one month while her
back healed. When that month had passed, Mink returned to Dr.
Epstein complaining of a rapid heartbeat and did not report any back
or neck pain.

In August 1994, Dr. Clark noted that Mink was scheduled to have
disc surgery on her neck. In October and December 1994, Mink
returned to Dr. Clark, complaining of neck and back pain, and was
treated with pain killers. In April 1995, Dr. Epstein noted that Mink
presented cervical radiculopathy, which was worse on the left side,
and discussed plans for a disc surgery, which Mink underwent in May
1995. However, there is no evidence in the record that either Dr.
Clark or Dr. Epstein restricted Mink from any activities after May
1994.

The ALJ concluded that because Mink retained the ability to partic-
ipate in a wide range of daily activities, she was not disabled by her
various impairments. Further, the ALJ determined that, because after
her back surgery in March 1994, Mink's condition was noticeably
better (at least until several months later), she had failed to show that
she was disabled for any continuous twelve-month period commenc-
ing on or before September 30, 1993. See Flaten v. Secretary of
Health & Human Servs., 44 F.3d 1453, 1458 (9th Cir. 1995) (holding
claimant cannot receive benefits for recurrence of disability, if current
period of disability began after expiration of insured status). Because
the ALJ carefully considered the evidence of Mink's neck and arm
conditions, the ALJ properly analyzed the evidence and applied the
correct legal standard.

                     3
Next, Mink asserts that the ALJ failed to properly develop the
record concerning medical records that were created after the expira-
tion of Mink's insured status. An ALJ has a duty to fully and fairly
develop the administrative record. We have held that the ALJ's duty
is heightened when a claimant is unrepresented and that the ALJ "can-
not rely only on the evidence submitted by the claimant when that
evidence is inadequate." Cook v. Heckler, 783 F.2d 1168, 1173 (4th
Cir. 1986). Mink contends that the ALJ failed to fulfill this duty even
though she was represented at the hearing.

However, because substantial evidence supports the ALJ's finding
that Mink was able to perform her past relevant work, the record was
sufficiently developed in this regard. Further, the additional docu-
ments submitted by Mink in the district court were consistent with the
documents before the ALJ. In addition, cumulative evidence that
Mink had a painful neck impairment and evidence that she had a heart
condition are irrelevant to the ALJ's determinations that Mink was
not restricted from performing her past relevant work and that she
continued to perform varied daily activities. Finally, Mink was repre-
sented at the hearing by counsel, who could have easily submitted the
disputed documents. Thus, this claim is without merit.

We have carefully reviewed Mink's remaining contention that the
ALJ improperly evaluated her credibility. In this regard, we have con-
sidered the district court's opinion adopting the recommendation of
the magistrate judge and find it to be without reversible error. Accord-
ingly, with regard to this issue, we affirm on the reasoning of the dis-
trict court. See J.A. at 44-59. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                    4